       19-11711-scc            Doc 157-1 Filed 12/14/20 Entered 12/14/20 09:44:26                                   Blank Notice
                                     (wysiwyg): Notice Recipients Pg 1 of 2
                                                       Notice Recipients
District/Off: 0208−1                         User:                                 Date Created: 12/14/2020
Case: 19−11711−scc                           Form ID: 143                          Total: 89


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
cr          Olga Misimiskaya
intp        RADWAN DIAMOND & JEWELLERY TRADING
unk         Clerks Office of the U.S. Bankruptcy Court
aty         Troutman Pepper Hamilton Sanders LLP
cr          Global Gems, Inc.
unk         Gemcut SA
                                                                                                                         TOTAL: 6

Recipients of Notice of Electronic Filing:
ust         United States Trustee           USTPRegion02.NYECF@USDOJ.GOV
tr          Alan Nisselson          anisselson@windelsmarx.com
aty         Alan Nisselson          anisselson@windelsmarx.com
aty         Alissa K. Piccione          alissa.piccione@troutman.com
aty         Andrew S. Muller           amuller@platzerlaw.com
aty         Aurora Cassirer          aurora.cassirer@troutman.com
aty         Brett D. Goodman            brett.goodman@troutman.com
aty         Eric S. Medina, Esq.           emedina@medinafirm.com
aty         Ian R. Winters         iwinters@klestadt.com
aty         Ilana Volkov         ivolkov@mcgrailbensinger.com
aty         Leo Fox          leo@leofoxlaw.com
aty         Leslie S. Barr        lbarr@windelsmarx.com
aty         Paul Ferdinands          pferdinands@kslaw.com
aty         Pearl Shah         pshah@mcgrailbensinger.com
aty         Robert Leslie Rattet          rlr@dhclegal.com
aty         Sam P. Israel        admin@spi−pc.com
aty         Sarah Primrose          sprimrose@kslaw.com
aty         Teresa Sadutto−Carley            tsadutto@platzerlaw.com
aty         Timothy Savitsky           timsavitsky@spi−pc.com
aty         Tracy L. Klestadt         tklestadt@klestadt.com
                                                                                                                        TOTAL: 20

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          The D&M Capital Group, LLC             592 Fifth Avenue         Fifth Floor       New York, NY 10036
cr          ESSEX GLOBAL TRADING, LLC                   580 Fifth Avenue         21st Floor       New York, NY 100366666
cr          Ultimate Jewelry Designs, LLC and Shanghai Pearls & Gems, Inc. d/b/a Ultimate Diamonds               c/o Platzer,
            Swergold et al       475 Park Avenue South           18th Floor        New York, NY 10016
intp        Moty Spector         C/O Medina Law Firm LLC             641 Lexington Avenue          13th Floor        New York, NY
            10022
unk         Rattet PLLC         Rattet PLLC         202 Mamaroneck Avenue            Suite 300         White Plains, NY 10601
smg         N.Y. State Unemployment Insurance Fund             P.O. Box 551         Albany, NY 12201−0551
smg         New York City Dept. Of Finance           Office of Legal Affairs        375 Pearl Street, 30th Floor       New York,
            NY 10038
smg         New York State Tax Commission            Bankruptcy/Special Procedures Section            P.O. Box 5300        Albany,
            NY 12205−0300
smg         United States Attorney's Office        Southern District of New York         Attention: Tax & Bankruptcy
            Unit       86 Chambers Street, Third Floor          New York, NY 10007
7587364     1180 Peachtreet St NE         King & Spalding LLP           Attn: Paul K. Ferdinands         1180 Peachtree St NE, Suite
            1600        Atlanta, GA 30309
7539122     ADA YAFFEE            AFULA           ISRAEL
7539123     AETNA          P.O. BOX 775392           CHICAGO, IL 60677
7539124     AMERICAN EXPRESS                P.O. BOX 1270          NEWARK, NJ 07101
7539125     AMEXBRANDON                P.O. BOX 1270          NEWARK, NJ 07101
7578981     CNA COMMERCIAL INSURANCE COMPANY                           500 COLONIAL CENTER PARKWAY                     LAKE
            MARY FL 32746
7539126     CNA INSURANCE               P.O. BOX 790094          SAINT LOUIS, MO 63179
7539127     COBRA          71 WEST 47TH STREET               SUITE 511          NEW YORK, NY 10036
7539128     DGA SECURITY             429 WEST 53RD STREET                NEW YORK, NY 10101
7539129     ERB GEMS           20 WEST 47TH STREET SUITE 900                  NEW YORK, NY 10036
7539130     ESSEX GLOBAL              580 FIFTH AVENUE             21ST FLOOR            NEW YORK, NY 10036
7588027     Essex Global Trading, Inc.        580 Fifth Avenue         21st Floor        New York, NY 10036
7539131     GLOBAL GEMS              214201 ADDISON PLACE COURT                   BONITA SPRINGS, FL 34134
7794798     Global Gems, Inc.        Taylor English Duma c/o John W. Mills            1600 Parkwood Circle, Suite
            200       Atlanta, GA 30339
7556141     Halperin Battaglia Benzija, LLP         Attorneys for Essex Global Trading, LLC           40 Wall Street, 37th
            Floor       New York, NY 10005
7543315     INTERNAL REVENUE SERVICE                   POST OFFICE BOX 7346               PHILADELPHIA, PA 19101
7539132     ISAAC FRIEDMAN               580 FIFTH AVENUE, 7TH FL               NEW YORK, NY 10036
      19-11711-scc         Doc 157-1 Filed 12/14/20 Entered 12/14/20 09:44:26                                   Blank Notice
                                 (wysiwyg): Notice Recipients Pg 2 of 2
7539133   IT TEC SOLUTIONS              39 ALLEN STREET             NEW HYDE PARK, NY 11040
7539134   KATRINA SPECTOR                620 WEST 42ND STREET               APT. 57A         NEW YORK, NY 10036
7557562   KING & SPALDING LLP                Counsel for RADWAN DIAMOND                  & JEWELLERY TRADING               1180
          Peachtree Street, NE Suite 1600         Atlanta, GA 30309
7545019   KLESTADT WINTERS JURELLER                     SOUTHARD & STEVENS, LLP                 Counsel to Olga
          Misimiskaya         200 West 41st Street, 17th Floor        New York, NY 10036
7539135   MALCA AMIT             580 FIFTH AVENUE              NEW YORK, NY 10036
7622448   MALCA AMIT USA, LLC                 153−66 ROCKAWAY BLVD.                 JAMAICA, NY 11434
7539136   MEGA RICH            HONG KONG
7539137   MICHAEL JACOB SPECTOR                   CUSTODIAL TRUST              422 EAST 72ND ST., 33DE            NEW YORK,
          NY 10036
7539138   MID NY LLC            580 FIFTH AVENUE, STE 3003              NEW YORK, NY 10036
7578897   Medina Law Firm LLC             Attorneys for Moty Spector        641 Lexington Avenue          Thirteenth
          Floor       New York, NY 10022
7587348   Mega Rich         c/o Leo Fox, Esq.         630 Third Avenue − 18th Floor          New York, New York 10017
7587240   Moty Spector         c/o Medina Law Firm LLC            641 Lexington Avenue          Thirteenth Floor       New York,
          NY 10022
7539139   OLGA MISIMISKAYA                 FLAT 2, HOUSE #A           BOLSHOY PREDTECHENSKIYPER                      MOSCOW,
          RUSSIA
7539140   OXFORD HEALTH               P.O. BOX 1697          NEWARK, NJ 07101
7544650   Olga Misimiskaya          Flat 2, House #A        Bolshoy         Predtechenskiyper        Moscow, Russia
7539141   PALAWAN             31/5 GLOUCESTER TOWER                 THE LANDMARK 11 PEDDER CENTRAL                      HONG
          KONG
7539142   PDD SEROYA             21 TUVAL STREET YAHALOM BLDG                      RAMAT GAN             ISRAEL 52521
7539143   PITNEY BOWES              P.O. BOX 371874          PITTSBURGH, PA 15250
7566145   PLATZER, SWERGOLD, LEVINE,                    GOLDBERG, KATZ & JASLOW, LLP                  Attorneys for Ultimate
          Diamond         475 Park Avenue South, 18th Floor          New York, NY 10016
7587346   Palawan Holding Limited and Gemcut S.A.            c/o Leo Fox, Esq.         630 Third Avenue − 18th Floor         New
          York, New York 10017
7587365   Palawan Holdings Limited and Gemcut S.A.            c/o Leo Fox, Esq.         630 Third Avenue − 18th Floor         New
          York, New York 10017
7539144   RADWAN            2301/2302 TWIN TOWERS                BANIYAS STREET              DEIRA DUBAI U.A.E.
7587386   Radwan Diamond & Jewellery Trading              King & Spalding LLP          Attn: Paul K. Ferdinands, Esq.       1180
          Peachtree St NE, Suite 1600          Atlanta, GA 30309
7746000   Rattet PLLC         202 Mamaroneck Avenue             White Plains, NY 10601
7539145   SB DIAMOND             50 WEST 47TH STREET               SUITE 1611          NEW YORK, NY 10036
7539146   SJ INTERNATIONAL               71 WEST 47TH STREET              SUITE 50          NEW YORK, NY 10036
7556269   Sam P. Israel, P.C.       Attorneys for Essex Global Trading, LLC           180 Maiden Lane, 6th Floor        New
          York, New York 10038
7587075   Shanghai Pearls & Gems, Inc.          d/b/a Ultimate Diamond Co.         c/o Platzer, Swergold et al       475 Park
          Avenue South, 18th Floor          New York, New York 10016            Attn: T. Sadutto−Carley, Esq.
7549495   State of New York Department of Labor            Unemployment Insurance Division           Gov W. Averell
          Harriman         State Office Building Campus         Building 12, Room 256           Albany, NY 12240
7567026   THE COMMERCIAL ART LAB                    71 W 47TH STREET, #701             NEW YORK, NY 10036
7560503   THE COMMERCIAL ART LAB, LLC                     71 W 47TH STREET, #701             NEW YORK, NY 10036
7539147   THE COMMERICAL LAB                  71 WEST 47TH STREET, STE 701                NEW YORK, NY 10036
7563152   Troutman Sanders LLP           Attn: Aurora Cassirer        Brett D. Goodman          875 Third Avenue        New
          York, New York 10022
7775028   U.S. Trustee Payment Center          P.O. Box 6200−19         Portland, OR 97228
7773099   U.S. Trustee Payment Center          P.O. Box 6200−19         Portland, OR 97228−6200
7539148   ULTIMATE DIAMOND                  580 FIFTH AVENUE            FIFTH FLOOR             NEW YORK, NY 10036
7539149   WORLDSTAR              44 W. 47TH STREET             SUITE GF−1          NEW YORK, NY 10036
                                                                                                                     TOTAL: 63
